Title: To James Madison from Richard Harrison, 24 December 1803 (Abstract)
From: Harrison, Richard
To: Madison, James


24 December 1803, Treasury Department, Auditor’s Office. “Having examined the papers in relation to the claim of Dr. Edward Stevens [not found] it appears to me that although he went to St. Domingo with the commission only of a Consul general, his powers were in fact those of a Minister and that his Expenses while on the mission were to be reimbursed by the United States.
“Of these expenses the items charged for travelling, and for the maintenance of his Household amount to Dolls. 20350. agreeably to the enclosed abstract [not found]; but as no Vouchers are exhibited to support them, they cannot be admitted consistently with the Rules which generally govern in settlements at the Treasury. I do not perceive therefore how an adjustment of the Doctors accounts can be effected unless the same authority by which the original agreement was made should see fit so to modify it as to fix the annual allowance of a sum whic⟨h⟩ may, under all the circumstances of the case, be judged reasonable, & sufficien⟨t⟩ to cover the said expenses. This also is the opinion of the Comptroller.”
 

   
   RC (DNA: RG 59, ML). 2 pp.


